NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

STEPHEN D. WHELAN,               )
                                 )
           Appellant,            )
                                 )
v.                               )          Case No. 2D18-3912
                                 )
CITY OF TREASURE ISLAND,         )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 14, 2019.

Appeal from the Circuit Court for
Pinellas County; Jack Day, Senior Judge.

Stephen D. Whelan, pro se.

John M. Janousek and Dale A. Scott
of Bell & Roper, P.A., Orlando, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.